Christianson, Oh. J.
(concurring). This case was tried before Judge W. O. Crawford. Judgment was rendered in September, 1919. Judge Crawford being absent, the motion for a new trial was made before Judge J. M. Hanley in March, 1920. The statement of the case was not settled until about April 26, 1920. In the circumstances Judge Hanley was in no better — nor as good — position as the members of this court, to pass upon the question whether a new trial should be granted. He had before him nothing but the lifeless affidavits; and he did not have the benefit of the settled statement and extended briefs and argument with which the members of this court have been favored. Hence the well-known rule that “the granting or refusal of a new trial on the ground of newly discovered evidence rests in the sound, judicial discretion of the trial court” has little or no application. The basic reason for the rule is absent. See Braithwaite v. Aiken, 2 N. D. 57, 63, 49 N. W. 419. If the motion for a new trial had been made before and determined by the judge who tried the suit, I should not feel disposed to disturb either the judgment or the order denying a new trial. But in view of all the circumstances, I believe that the ends of justice will be best subserved by remanding the case for a new trial. I therefore concur in the opinion prepared by Mr. Justice Bronson.